Notice of Allowance
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art does not disclose, teach, or suggest the claimed invention as a whole.

For independent claim 1:
The claimed invention is an electric resistance welding electrode comprising: an electrode main body; a guide pin projecting from the electrode main body; a sliding part; a guide hole having a large, a medium, and a small diameter hole; a large diameter portion of the sliding part fitted into the large diameter hole of the guide hole; a medium diameter portion of the sliding part fitted into the medium diameter hole of the guide hole; a ventilation gap; a movable end surface formed at a boundary portion between the medium diameter portion and the large diameter portion of the sliding part; a length in the central axis direction of the electrode main body in which the medium diameter portion is fitted in the medium diameter hole is set to be shorter than a length in which the guide pin moves backward during welding; a pressurizing unit;  an area of the movable end surface is configured to be small to increase a pressurizing force of the movable end surface against the stationary inner end surface, and a minute metal piece that enters a close-contact position of the movable end surface and the stationary inner end surface is pushed from the movable end surface into a base material of the sliding part; and a thickness dimension of the medium-diameter portion is configured to be set large so as to receive an external force that acts on the guide pin in the diametrical direction of the electrode main body.
The closest prior art would be Aoyama et al (US 6008463). Aoyama teaches an electrode main body; a guide pin projecting from the electrode main body; a sliding part; a guide hole; a ventilation gap. However, Aoyama does not teach a guide hole having a large, a medium, and a small diameter hole; a large diameter portion of the sliding part fitted into the large diameter hole of the guide hole; a medium diameter portion of the sliding part fitted into the medium diameter hole of the guide hole; a ventilation gap; a movable end surface formed at a boundary portion between the medium diameter portion and the large diameter portion of the sliding part; a length in the central axis direction of the electrode main body in which the medium diameter portion is fitted in the medium diameter hole is set to be shorter than a length in which the guide pin moves backward during welding; an area of the movable end surface is configured to be small to increase a pressurizing force of the movable end surface against the stationary inner end surface, and a minute metal piece that enters a close-contact position of the movable end surface and the stationary inner end surface is pushed from the movable end surface into a base material of the sliding part; and a thickness dimension of the medium-diameter portion is configured to be set large so as to receive an external force that acts on the guide pin in the diametrical direction of the electrode main body.
The second closest prior art would be Aoyama et al (US 5705784). Aoyama teaches an electrode main body; a guide pin projecting from the electrode main body; a sliding part; a guide hole; a ventilation gap. However, Aoyama does not teach a guide hole having a large, a medium, and a small diameter hole; a large diameter portion of the sliding part fitted into the large diameter hole of the guide hole; a medium diameter portion of the sliding part fitted into the medium diameter hole of the guide hole; a ventilation gap; a movable end surface formed at a boundary portion between the medium diameter portion and the large diameter portion of the sliding part; a length in the central axis direction of the electrode main body in which the medium diameter portion is fitted in the medium diameter hole is set to be shorter than a length in which the guide pin moves backward during welding; an area of the movable end surface is configured to be small to increase a pressurizing force of the movable end surface against the stationary inner end surface, and a minute metal piece that enters a close-contact position of the movable end surface and the stationary inner end surface is pushed from the movable end surface into a base material of the sliding part; and a thickness dimension of the medium-diameter portion is configured to be set large so as to receive an external force that acts on the guide pin in the diametrical direction of the electrode main body.
The third closest prior art would be Roddy et al (US 20040065642). Roddy teaches an electric resistance welding electrode comprising: an electrode main body; a guide pin projecting from the electrode main body; a sliding part; a guide hole. However, Roddy does not teach a guide hole having a large, a medium, and a small diameter hole; a large diameter portion of the sliding part fitted into the large diameter hole of the guide hole; a medium diameter portion of the sliding part fitted into the medium diameter hole of the guide hole; a ventilation gap; a movable end surface formed at a boundary portion between the medium diameter portion and the large diameter portion of the sliding part; a length in the central axis direction of the electrode main body in which the medium diameter portion is fitted in the medium diameter hole is set to be shorter than a length in which the guide pin moves backward during welding; a pressurizing unit;  an area of the movable end surface is configured to be small to increase a pressurizing force of the movable end surface against the stationary inner end surface, and a minute metal piece that enters a close-contact position of the movable end surface and the stationary inner end surface is pushed from the movable end surface into a base material of the sliding part; and a thickness dimension of the medium-diameter portion is configured to be set large so as to receive an external force that acts on the guide pin in the diametrical direction of the electrode main body.

For independent claim 3:
The claimed invention is a method for maintaining airtightness of an electric resistance welding electrode, the method comprising: forming an electrode main body; forming a guide pin projecting from the electrode main body; forming a sliding part; a guide hole formed in the electrode main body having a large, a medium, and a small diameter hole; a large diameter portion of the sliding part fitted into the large diameter hole of the guide hole; a medium diameter portion of the sliding part fitted into the medium diameter hole of the guide hole; a ventilation gap; a movable end surface formed at a boundary portion between the medium diameter portion and the large diameter portion of the sliding part; a length in the central axis direction of the electrode main body in which the medium diameter portion is fitted in the medium diameter hole is set to be shorter than a length in which the guide pin moves backward during welding; a pressurizing unit;  an area of the movable end surface is configured to be small to increase a pressurizing force of the movable end surface against the stationary inner end surface, and a minute metal piece that enters a close-contact position of the movable end surface and the stationary inner end surface is pushed from the movable end surface into a base material of the sliding part; and a thickness dimension of the medium-diameter portion is configured to be set large so as to receive an external force that acts on the guide pin in the diametrical direction of the electrode main body.
The closest prior art would be Aoyama et al (US 6008463). Aoyama teaches an electrode main body; a guide pin projecting from the electrode main body; a sliding part; a guide hole; a ventilation gap. However, Aoyama does not teach a guide hole having a large, a medium, and a small diameter hole; a large diameter portion of the sliding part fitted into the large diameter hole of the guide hole; a medium diameter portion of the sliding part fitted into the medium diameter hole of the guide hole; a ventilation gap; a movable end surface formed at a boundary portion between the medium diameter portion and the large diameter portion of the sliding part; a length in the central axis direction of the electrode main body in which the medium diameter portion is fitted in the medium diameter hole is set to be shorter than a length in which the guide pin moves backward during welding; an area of the movable end surface is configured to be small to increase a pressurizing force of the movable end surface against the stationary inner end surface, and a minute metal piece that enters a close-contact position of the movable end surface and the stationary inner end surface is pushed from the movable end surface into a base material of the sliding part; and a thickness dimension of the medium-diameter portion is configured to be set large so as to receive an external force that acts on the guide pin in the diametrical direction of the electrode main body.
The second closest prior art would be Aoyama et al (US 5705784). Aoyama teaches an electrode main body; a guide pin projecting from the electrode main body; a sliding part; a guide hole; a ventilation gap. However, Aoyama does not teach a guide hole having a large, a medium, and a small diameter hole; a large diameter portion of the sliding part fitted into the large diameter hole of the guide hole; a medium diameter portion of the sliding part fitted into the medium diameter hole of the guide hole; a ventilation gap; a movable end surface formed at a boundary portion between the medium diameter portion and the large diameter portion of the sliding part; a length in the central axis direction of the electrode main body in which the medium diameter portion is fitted in the medium diameter hole is set to be shorter than a length in which the guide pin moves backward during welding; an area of the movable end surface is configured to be small to increase a pressurizing force of the movable end surface against the stationary inner end surface, and a minute metal piece that enters a close-contact position of the movable end surface and the stationary inner end surface is pushed from the movable end surface into a base material of the sliding part; and a thickness dimension of the medium-diameter portion is configured to be set large so as to receive an external force that acts on the guide pin in the diametrical direction of the electrode main body.
The third closest prior art would be Roddy et al (US 20040065642). Roddy teaches an electric resistance welding electrode comprising: an electrode main body; a guide pin projecting from the electrode main body; a sliding part; a guide hole. However, Roddy does not teach a guide hole having a large, a medium, and a small diameter hole; a large diameter portion of the sliding part fitted into the large diameter hole of the guide hole; a medium diameter portion of the sliding part fitted into the medium diameter hole of the guide hole; a ventilation gap; a movable end surface formed at a boundary portion between the medium diameter portion and the large diameter portion of the sliding part; a length in the central axis direction of the electrode main body in which the medium diameter portion is fitted in the medium diameter hole is set to be shorter than a length in which the guide pin moves backward during welding; a pressurizing unit;  an area of the movable end surface is configured to be small to increase a pressurizing force of the movable end surface against the stationary inner end surface, and a minute metal piece that enters a close-contact position of the movable end surface and the stationary inner end surface is pushed from the movable end surface into a base material of the sliding part; and a thickness dimension of the medium-diameter portion is configured to be set large so as to receive an external force that acts on the guide pin in the diametrical direction of the electrode main body.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761